Order, Supreme Court, New York County (Leland DeGrasse, J.), entered on or about May 9, 2006, which, inter alia, denied plaintiffs motion for summary judgment and granted defendant’s cross motion for summary judgment to the extent of declaring that plaintiff was not entitled to prepay its loan during the sixth loan year without prepayment consideration, unanimously affirmed, with costs.
“It has been settled law since the early 19th century that a mortgagor has no right to pay off his obligation prior to its stated maturity date in the absence of a prepayment clause in the mortgage or contrary statutory authority” (Matter of Arthur v Burkich, 131 AD2d 105, 106 [1987]). Because the note here is silent as to prepayment during the sixth loan year, the court did not err in its interpretation that plaintiff/mortgagor did not have an unambiguous right to prepay without penalty.
We have considered plaintiffs remaining arguments and find them without merit. Concur—Mazzarelli, J.E, Saxe, Sullivan, Nardelli and Gonzalez, JJ.